 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
 9    JESSICA SAEPOFF,                                      Case No. 2:17-CV-957-RSL

10                        Plaintiff,                        ORDER EXTENDING TIME
11                   v.
12    NORTH CASCADE TRUSTEE SERVICES,
      INC., et al.,
13
                          Defendants.
14
      HSBC BANK USA N.A. AS TRUSTEE ON
15
      BEHALF OF ACE SECURITIES CORP.
16    HOME EQUITY LOAN TRUST AND FOR
      THE REGISTERED HOLDERS OF ACE
17
      SECURITIES CORP. HOME EQUITY
18    LOAN TRUST, SERIES 2007-WM2, ASSET
      BACKED PASS-THROUGH SECURITIES,
19
20                        Counterclaimant,

21                   v.

22    JESSICA SAEPOFF, et al.,

23                        Counterdefendants.
24
25        This matter comes before the Court on plaintiff Jessica Saepoff’s unopposed “Motion for
26 Extension of Time.” Dkt. #93. HSBC Bank USA N.A. as Trustee on Behalf of Ace Securities
27 Corp. Home Equity Loan Trust and for the Registered Holders of Ace Securities Corp. Home
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR EXTENSION OF TIME- 1
 1 Equity Loan Trust, Series 2007-WM2, Asset Backed Pass-Through Certificates (“HSBC”)
 2 moved for summary judgment against plaintiff on October 8, 2019. Though plaintiff failed to
 3 timely respond as required by Local Civil Rule 7(d), she filed this motion requesting a 14-day
 4 extension one week prior to the original response deadline. Plaintiff’s counsel explains that the
 5 request is in good faith and results primarily from sudden death of a family member requiring
 6 emergency travel. Dkt. #93.
 7         Because plaintiff has shown good cause for requesting an extension of time to respond,
 8 and HSBC has not contested the extension, her Motion for Extension of Time (Dkt. #93) is
 9 GRANTED. The Clerk of Court is directed to re-note HSBC’s Motion for Summary Judgment
10 (Dkt. #90) for November 22, 2019. Plaintiff shall accordingly file her response to the motion on
11 or before November 18, 2019. See LCR 7(d).
12
13         DATED this 5th day of November, 2019.
14
15                                                  A
                                                    Robert S. Lasnik
16
                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR EXTENSION OF TIME- 2
